No. 13-0937 – WV Consolidated Public Retirement Board v. Benny Jones

                                                                             FILED
                                                                         June 11, 2014
                                                                          released at 3:00 p.m.

                                                                        RORY L. PERRY II, CLERK

                                                                      SUPREME COURT OF APPEALS

                                                                           OF WEST VIRGINIA


Justice Ketchum, dissenting:



              The Retirement Board is equitably estopped from denying Mr. Jones

eligibility to participate in PERS.

              When Mr. Jones began working for the Raleigh County Emergency Service

Authority, he was accepted by PERS into their retirement system. PERS even wrote Mr.

Jones and acknowledged that he had returned to the employment of a participating PERS

employer. In addition, PERS accepted his monthly retirement contributions for over ten

years. It was not until he vested for PERS retirement benefits that he was notified by

PERS that he was ineligible.

              There is no doubt that the Retirement Board is equitably estopped from

denying Mr. Jones benefits under the factors set out in Hudkins v. Public Retirement Bd.,

220 W.Va. 275, 647 S.E.2d 711 (2007). The Board informed Mr. Jones, in writing, that

he was working for a participating employer and accepted his contributions until he

became vested and, only then, declared him ineligible for benefits.

              Therefore, I dissent.




                                            1